Table of Contents 1 Letter to Shareholders 4 Selected Consolidated Financial Data 5 Management’s Discussion & Analysis 20 Management’s Assessment as to the Effectiveness of Internal Control over Financial Reporting 21 Reports of Independent Registered Public Accounting Firms 23 Consolidated Balance Sheets 24 Consolidated Statements of Operations 25 Consolidated Statements of Shareholders’ Equity 26 Consolidated Statements of Cash Flows 27 Notes to Consolidated Financial Statements 50 Board of Directors and Officers of Indiana Community Bancorp and Indiana Bank and Trust Company LETTER TO SHAREHOLDERS In years past, this annual letter was highlighted by my comments on low inflation, moderate unemploy- ment and prospects for continuing positive growth throughout our bank’s service area. In those letters, I endeavored to strike a pragmatic tone, balancing a generally positive review of economic activity in our region with comments on our bank’s investments in technology and fresh approaches to products and services. At the same time, I underscored our unwav- ering commitment to maintaining a strong, conser- vative approach to managing our business and our customers’ assets. This year, despite the lingering effects of one of the worst economic downturns any of us has ever known, there is no reason to depart from such a pragmatic analysis of our achievements, disappoint- ments and ongoing opportunities. Although 2009 was a challenging year for Indiana Bank and Trust and for many of its customers, it provided new opportunities for all of us to balance bad with good, to better mea- sure our capacity for improvement, and to make nec- essary, if sometimes painful, adjustments to prepare for better days ahead. Similarly, this letter provides a chance to reflect on the challenges we’ve faced and to honestly appraise our actions in addressing them as we look toward a more prosperous future. For many years our state, and our service region in particular, have been recognized as relatively strong sectors of the Midwestern economy. While the current recession has spared no region, its negative effects on Indiana have not been as severe as those suffered by our neighboring states; our jobless rate, for example, has consistently been below the national average. Still, twice as many Hoosiers were looking for work in 2009 than in 2008, and, as in other states, the problems of the real estate market, the evaporation of liquidity in the global banking system and a decline in consumer confidence all combined to create a wide-ranging economic dilemma that will likely require several more years to fully resolve. At this writing some small but hopeful signs of recovery again favor our region, beginning with a modest amount of growth in Indiana’s economy. Last year, while national business investment fell by almost 25 percent, the number of new jobs committed to Indiana was larger than that reported in 2008. However, while some sectors of the economy are seeing positive change, others are only now encountering severe challenges cre- ated by the downturn. Taking the long view, it should be observed that it took an unprecedented combination of events to create a recession of this magnitude, and it will take an equally unprecedented combination of planning, perseverance and common commit- ment to bring it to a close. - 1 - All of us at Indiana Bank and Trust appreciate the fragile nature of the recovery. We have dedicated ourselves to continually enhancing our franchise as the recovery progresses, strengthening our core business and creating greater value for our shareholders, customers and employees as we do. For all of its challenges, 2009 also offered some rewards. Core retail and commercial deposits grew by $145 million, a 21 percent increase. As a result, our loan-to-deposit ratio fell to 89 percent at the end of 2009 from 114 percent at the end of 2008, a 25 basis point improvement. We were also successful in reducing operating costs, in part due to the effects of self-disciplinary spending decisions we made in 2008. Like many of our customers, we are making some fundamental changes to the management of our assets after a careful analysis of the past year’s events. In December, for example, we announced plans to reposition our balance sheet, selling a portion of our securities portfolio and prepaying a portion of our Federal Home Loan Bank advances. Making these changes to our balance sheet created short-term expense but allowed us to reduce long-term, higher-cost wholesale funding by $95 million and increase net interest income at the beginning of 2010. Decisions such as these, made in a time when there was a noticeable gap between our institution’s earnings and its stock price, take advantage of the unusual parameters of the economy as the recovery gradually begins. These actions, which reflect our commitment to improving our core operating ratios in the current interest rate environment, were made possible by excellent deposit growth – an element of the “silver lining” which underlies the loss we reported for 2009. Loan growth was naturally hampered by the recession. We did not feel it was in the interest of either our commercial or retail customers for them to incur additional debt during uncertain times; instead, we focused our efforts inward to create stronger business relationships with our existing customer base. Because of the extremely negative impacts of the downturn on some of our customers, we recorded net charge-offs totaling $11.7 million. During the year, we added $4.5 million to the allowance for loan losses, bringing the total allowance to $13.1 million, or 1.78 percent of total loans, up from $8.6 million, or 1.07 percent of total loans, at the end of 2008. While this contributed to our 2009 fiscal-year loss, it also builds protection during the uncertain early days of what we hope is the recovery. - 2 - Another challenge to our performance in 2009 came through greatly increased costs related to standard Federal Deposit Insurance Corporation premiums, which rose from $286,000 in 2008 to $1,785,000. In addition, we were charged a special assessment of $454,000 last year. At the beginning of 2010 it remained unclear as to whether special FDIC assessments would again be made, but we anticipate that standard premium expenses will remain high. For all of these challenges and the impacts they have had on our operations and profitability, the fact remains that Indiana Bank and Trust is a strong, conservatively-managed financial institution. Throughout the past year, we have made strategic decisions, some of them painful but necessary, to continually reevaluate and realign our operations, products and services in the best interests of our shareholders, employees and customers. As a result, we are well positioned to build on our strengths as economic conditions begin to improve. At the beginning of 2010, Indiana Community Bancorp was well-capitalized by any measure. Our total equity was approximately $85 million. Our past success – and our prospects for continued success – have permitted us to make strategic infrastructure investments to support future growth. We remain committed to building our customer base and to leveraging the momentum we have generated through sensible and successful expansion in recent years. We invite you to grow with us as we emerge from the difficult challenges of the current economic downturn and work to build a more prosperous and rewarding future for all Indiana Community Bancorp stakeholders. Chairman of the Board and Chief Executive Officer - 3 - SUMMARY OF SELECTED CONSOLIDATED FINANCIAL DATA (dollars in thousands except per share data & offices) Year Ended Year Ended Year Ended Year Ended Year Ended Dec 2009 Dec 2008 Dec 2007 Dec 2006 Dec 2005 Selected Balance Sheet Data: Total assets $ 1,010,323 $ 969,373 $ 908,806 $ 904,467 $ 850,786 Cash and cash equivalents 52,061 22,586 40,552 106,063 53,736 Loans held for sale 6,075 2,856 7,112 6,925 4,795 Securities available for sale 149,633 91,096 62,306 56,887 123,351 Securities held to maturity 4,084 4,467 1,557 1,635 1,806 Portfolio loans, net 724,668 792,146 742,874 675,662 608,688 Deposits 840,305 710,639 707,551 727,159 655,314 Borrowings 70,464 150,103 114,833 84,131 101,041 Shareholders' equity 84,924 92,012 67,454 71,281 73,038 Selected Operations Data: Total interest income $ 47,091 $ 51,338 $ 55,201 $ 50,355 $ 44,976 Total interest expense 19,553 22,549 27,661 24,644 19,817 Net interest income 27,538 28,789 27,540 25,711 25,159 Provision for loan losses 16,218 4,292 1,361 850 808 Net interest income after provision for loan losses 11,320 24,497 26,179 24,861 24,351 Gain on sale of loans 2,630 1,446 1,497 1,430 1,539 Gain/(loss) on securities 1,825 (437 ) - (1,956 ) - Gain on sale of mortgage servicing - - - 1,957 - Other non interest income 8,223 10,931 11,357 10,872 9,684 Non interest expenses 33,403 28,834 29,774 27,906 26,503 Income (loss) before income taxes (9,405 ) 7,603 9,259 9,258 9,071 Income tax provision (benefit) (3,556 ) 2,600 3,136 2,817 2,969 Net Income (Loss) $ (5,849 ) $ 5,003 $ 6,123 $ 6,441 $ 6,102 Basic earnings (loss) per common share $ (2.09 ) $ 1.47 $ 1.75 $ 1.74 $ 1.57 Diluted earnings (loss) per common share $ (2.09 ) $ 1.47 $ 1.72 $ 1.70 $ 1.53 Cash dividends per common share $ 0.26 $ 0.64 $ 0.80 $ 0.79 $ 0.75 Selected Financial and Statistical Data: Return on average assets (0.57 %) 0.54 % 0.70 % 0.75 % 0.71 % Return on average shareholders' equity (6.48 %) 7.11 % 8.88 % 9.00 % 8.19 % Interest rate spread during the period 2.86 % 3.29 % 3.38 % 3.24 % 3.19 % Net interest margin on average earning assets 2.93 % 3.35 % 3.45 % 3.29 % 3.22 % Average shareholders' equity to average assets 8.83 % 7.55 % 7.89 % 8.31 % 8.68 % Efficiency ratio 71.74 % (1) 70.07 % (2) 71.26 % (3) 73.41 % 72.85 % Nonperforming loans to total loans 2.95 % 3.03 % 1.51 % 0.54 % 0.70 % Nonperforming assets to total assets 3.41 % 2.86 % 1.29 % 0.46 % 0.54 % Loss allowance to nonperforming loans 60.16 % 35.30 % 60.87 % 175.90 % 155.78 % Loss allowance to total loans 1.78 % 1.07 % 0.92 % 0.95 % 1.09 % Common stock dividend payout ratio (14.93 %) 42.95 % 45.30 % 45.23 % 47.67 % Loan servicing portfolio $ 111,634 $ 94,647 $ 54,283 $ 36,977 $ 588,503 Allowance for loan losses $ 13,113 $ 8,589 $ 6,972 $ 6,598 $ 6,753 Number of full service offices 19 19 20 19 19 (1)Non interest expense as a percentage of the sum of net interest income and non interest income, excluding one time expenses of $5.7 million related to special FDIC assessment, goodwill impairment and advance prepayment penalty and excluding one time income items of $2.5 million related to real estate owned write down and gain on sale of securities from a deleveraging transaction. (2)Non interest expense as a percentage of the sum of net interest income and non interest income, excluding one time expense related to a $437,000 impairment loss on the Shay Ultra Short Mortgage fund. (3)Non interest expense as a percentage of the sum of net interest income and non interest income, excluding one time expense items of $988,000 pre-tax related to a separation agreement and the write-down of the Company’s former operations building. - 4 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FORWARD LOOKING STATEMENTS This Annual Report contains statements, which constitute forward looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.These statements appear in a number of places in this Annual Report and include statements regarding the intent, belief, outlook, estimate or expectations of the Company (as defined below), its directors or its officers primarily with respect to future events and the future financial performance of the Company.Readers of this Annual Report are cautioned that any such forward looking statements are not guarantees of future events or performance and involve risks and uncertainties, and that actual results may differ materially from those in the forward looking statements as a result of various factors.The accompanying information contained in this Annual Report identifies important factors that could cause such differences.These factors include changes in interest rates, loss of deposits and loan demand to other financial institutions, substantial changes in financial markets, changes in real estate values and the real estate market, regulatory changes, changes in the financial condition of issuers of the Company’s investments and borrowers, changes in the economic condition of the Company’s market area, increases in compensation and employee expenses, or unanticipated results in pending legal or regulatory proceedings. The following financial information presents an analysis of the asset and liability structure of Indiana Community Bancorp and a discussion of the results of operations for each of the periods presented in the Annual Report as well as a discussion of Indiana Community Bancorp’s sources of liquidity and capital resources. HOLDING COMPANY BUSINESS Indiana Community Bancorp (the “Company") is organized as a bank holding company and owns all of the outstanding capital stock of Indiana Bank and Trust Company (the “Bank").The business of the Bank and therefore, the Company, is providing consumer and business banking services to certain markets in the south-central portions of the state of Indiana.The Bank does business through 19 full service banking offices. GENERAL The Company's earnings in recent years reflect the fundamental changes that have occurred in the regulatory, economic and competitive environment in which commercial banks operate.The Company's earnings are primarily dependent upon its net interest income.Interest income is a function of the average balances of loans and investments outstanding during a given period and the average yields earned on such loans and investments.Interest expense is a function of the average amount of deposits and borrowings outstanding during the same period and the average rates paid on such deposits and borrowings.Net interest income is the difference between interest income and interest expense. The Company is subject to interest rate risk to the degree that its interest-bearing liabilities, primarily deposits and borrowings with short- and medium-term maturities, mature or reprice more rapidly, or on a different basis, than its interest-earning assets.While having liabilities that mature or reprice more frequently on average than assets would typically be beneficial in times of declining interest rates, in the current low rate environment, interest-bearing liabilities are near their minimum rate.In this environment, declining interest rates could result in compression of the Company’s margin.The Company's net income is also affected by such factors as fee income and gains or losses on sale of loans. OVERVIEW In the challenging economic environment of 2009, the Company focused on credit risk mitigation and expense reduction.In addition, the Company maintained its efforts to grow deposits and develop deposit fee income through the offering of new commercial deposit services.Due to the economic challenges faced by many of the Company’s commercial loan customers, loan balances declined due to charge offs, workouts and foreclosures.As a result, commercial and commercial real estate loans decreased $28.2 million.Residential lending experienced increased refinancing activity in the low interest environment of 2009.The Company sells almost all residential originations in the secondary market and consumers who have equity available typically combine second mortgage balances into first mortgages.This refinance activity resulted in residential mortgage loans and second and home equity loans decreasing $22.7 million and $7.0 million, respectively.Retail deposit balances increased $145.3 million, or 20.9%.All retail deposit categories increased as customers chose insured bank deposits which provide safety of principal balance plus interest. In addition, the Company benefited from significant market disruption in its headquarter market of Columbus, Indiana.Demand deposits, interest checking, money market and certificates of deposit increased $9.2 million, $59.3 million, $50.6 million and $24.6 million, respectively.Wholesale deposits decreased $15.7 million as the increase in retail deposits provided a source for the repayment of higher costing wholesale deposits.In the fourth quarter of 2009, the Company completed a balance sheet repositioning strategy selling approximately $100 million of securities and prepaying $55 million of advances.The fourth quarter impact of the repositioning transactions resulted in a $2.0 million gain on sale of securities and a $3.8 million prepayment penalty.The future impact of these transactions is estimated to improve net interest income by approximately $2.0 million annually. - 5 - In a year marked by increasing unemployment and economic downturn, the Company experienced net charge offs of $11.7 million and an increase of $6.7 million in non performing assets.The Company’s provision for loan losses was $16.2 million, an increase of $11.9 million over the prior year. As the Company’s provision expense for the year exceeded net charge offs, the allowance for loan losses increased $4.5 million, resulting in an increase in the ratio of the allowance for loan losses to total loans to 1.78% up from 1.07% in 2008.Non interest income increased $738,000 due to several factors: a) gain on sale of loans increased $1.2 million due to increased refinance activity, primarily in the first half of 2009; b) gain on securities, net of other than temporary impairment, (OTTI), increased $2.3 million primarily due to the repositioning transactions described above; c) investment advisory services decreased $1.4 million due to the sale of the Company’s investment advisory services business during the third quarter of 2008; and d) net loss on real estate owned increased $548,000 primarily due to the write-down on other real estate owned of $468,000 related to a former subdivision loan.Non interest expense increased $4.6 million for the year.This increase included one time expenses of a $3.8 million prepayment fee associated with the repositioning strategy and a $1.4 million impairment charge off of the Company’s goodwill.Other increasing expenses included a) FDIC insurance expense which increased $1.5 million due partially to a special assessment of $454,000 and increased assessment rates and b) loan expenses which increased $863,000 primarily due to workout expenses associated with problem loans.The Company experienced a 10.0%, or $1.6 million, decrease in compensation expense due in part to the sale of the brokerage service business, a 10% reduction of the Company’s work force in the second quarter of 2008, the freezing of the Company’s pension plan in April of 2008 and reduced vacation and bonus expenses. As the Company continues to navigate the current economic downturn, 2010’s focus will include: a) continued mitigation of credit quality issues through diversification of risk within the commercial portfolio, b) cost control, primarily through maintaining cost advantages already achieved and pursuing additional cost reductions where appropriate, and c) deposit growth, building on the success achieved in 2009.All of these initiatives will support a strong capital position as will the recently completed repositioning transactions which are estimated to add approximately $2.0 million to net interest income in 2010.Other challenges facing the Company include regulatory proposals which will negatively impact overdraft protection income, additional regulatory loan requirements adding to origination costs, as well as fraud prevention efforts in the cyber banking arena.Growth in the number of deposit accounts would help offset the anticipated reduction of deposit fees driven by overdraft protection legislation; work flow and efficiency efforts will assist in reducing loan origination costs, and a continued focus on security measures will support fraud prevention efforts. ASSET/LIABILITY MANAGEMENT The Company follows a program designed to decrease its vulnerability to material and prolonged increases in interest rates.This strategy includes 1) selling certain longer term, fixed rate loans from its portfolio; 2) increasing the origination of adjustable rate loans; 3) improving its interest rate gap by shortening the maturities of its interest-earning assets and extending the maturities of its interest-bearing liabilities; and 4) increasing its non interest income. A significant part of the Company's program of asset and liability management has been the increased emphasis on the origination of adjustable rate and/or short-term loans, which include adjustable rate residential construction loans, commercial loans, and consumer-related loans.The Company continues to originate fixed rate residential mortgage loans.However, management’s strategy is to sell substantially all residential mortgage loans that the Company originates.The Company sells the servicing on mortgage loans sold, thereby increasing non interest income.The proceeds of these loan sales are used to reinvest in other interest-earning assets or to repay wholesale borrowings. The Company continues to assess methods to stabilize interest costs and match the maturities of liabilities to assets.During 2009, transaction deposits increased at a greater rate than certificates of deposit resulting in a shorter duration of repricing for retail deposits.This shift in retail deposits resulted from customer preference for more liquid accounts due to historically low interest rates.Retail deposit specials are competitively priced to attract deposits in the Company’s market area.However, when retail deposit funds become unavailable due to competition, the Company employs FHLB advances to maintain the necessary liquidity to fund lending operations. The Company applies early withdrawal penalties to protect the maturity and cost structure of its deposits and utilizes longer term, fixed rate borrowings when the cost and availability permit the proceeds of such borrowings to be invested profitably. - 6 - INTEREST RATE SPREAD The following table sets forth information concerning the Company's interest-earning assets, interest-bearing liabilities, net interest income, interest rate spreads and net yield on average interest-earning assets during the periods indicated (including amortization of net deferred fees which are considered adjustments of yields).Average balance calculations were based on daily balances.(dollars in thousands) Year Ended Year Ended Year Ended Dec 2009 Dec 2008 Dec 2007 Average Balance Interest Average Yield/Rate Average Balance Interest Average Yield/Rage Average Balance Interest Average Yield/Rage Assets: Interest-earning assets: Residential mortgage loans $ 115,140 $ 6,192 5.38 % $ 135,601 $ 8,516 6.28 % $ 162,641 $ 10,471 6.44 % Commercial & commercial mortgage loans 530,359 30,192 5.69 % 508,465 31,406 6.18 % 420,869 31,304 7.44 % Second and home equity loans 98,608 4,992 5.06 % 101,185 6,186 6.11 % 101,787 7,342 7.21 % Other consumer loans 17,815 1,452 8.15 % 23,892 1,890 7.91 % 30,502 2,280 7.47 % Securities 137,576 4,164 3.03 % 69,030 2,878 4.17 % 60,991 2,688 4.41 % Short-term investments 41,971 99 0.24 % 21,452 462 2.15 % 22,417 1,116 4.98 % Total interest-earning assets (1) 941,469 $ 47,091 5.00 % 859,625 $ 51,338 5.97 % 799,207 $ 55,201 6.92 % Allowance for loan losses (10,090 ) (7,591 ) (6,720 ) Cash and due from banks 12,913 13,587 19,511 Bank premises and equipment 15,011 15,457 16,765 Other assets 62,190 50,866 45,474 Total assets $ 1,021,493 $ 931,944 $ 874,237 Liabilities Interest-bearing liabilities: Deposits: Transaction accounts $ 445,580 $ 3,914 0.88 % $ 380,230 $ 3,848 1.01 % $ 371,145 $ 7,630 2.06 % Certificate accounts 339,152 10,949 3.23 % 322,275 12,876 4.00 % 318,541 15,029 4.72 % FHLB borrowings 112,290 4,278 3.81 % 122,921 5,059 4.12 % 77,028 3,884 5.04 % Other borrowings 15,464 412 2.66 % 15,464 766 4.95 % 15,588 1,118 7.17 % Total interest-bearing liabilities 912,486 $ 19,553 2.14 % 840,890 $ 22,549 2.68 % 782,302 $ 27,661 3.54 % Other liabilities 18,799 20,695 22,976 Total liabilities 931,285 861,585 805,278 Total shareholders’ equity 90,208 70,359 68,959 Total Liabilities and Shareholders’ Equity $ 1,021,493 $ 931,944 $ 874,237 Net Interest Income $ 27,538 $ 28,789 $ 27,540 Net Interest Rate Spread 2.86 % 3.29 % 3.38 % Net Earning Assets $ 28,983 $ 18,735 $ 16,905 Net Interest Margin (2) 2.93 % 3.35 % 3.45 % Average Interest-earning Assets to Average Interest-bearing Liabilities 103.18 % 102.23 % 102.16 % (1) Average balances are net of non-performing loans. (2) Net interest income divided by the average balance of interest-earning assets. - 7 - RATE/VOLUME ANALYSIS The following table sets forth the changes in the Company's interest income and interest expense resulting from changes in interest rates and changes in the volume of interest-earning assets and interest-bearing liabilities.Changes not solely attributable to volume or rate changes have been allocated in proportion to the changes due to volume or rate.(dollars in thousands) Year Ended Year Ended Dec 2009 vs. Dec 2008 Dec 2008 vs. Dec 2007 Increase/(Decrease) Increase/(Decrease) Due to Rate Due to Volume Total Change Due to Rate Due to Volume Total Change Interest Income on Interest-Earning Assets: Residential mortgage loans $ (1,134 ) $ (1,190 ) $ (2,324 ) $ (251 ) $ (1,704 ) $ (1,955 ) Commercial & commercial mortgage loans (2,695 ) 1,481 (1,214 ) (6,327 ) 6,429 102 Second and home equity loans (1,040 ) (154 ) (1,194 ) (1,113 ) (43 ) (1,156 ) Other consumer loans 59 (497 ) (438 ) 144 (534 ) (390 ) Securities (490 ) 1,776 1,286 (132 ) 322 190 Short-term investments 4,813 (5,176 ) (363 ) (608 ) (46 ) (654 ) Total (487 ) (3,760 ) (4,247 ) (8,287 ) 4,424 (3,863 ) Interest Expense on Interest-Bearing Liabilities: Deposits: Transaction accounts (219 ) 285 66 (3,974 ) 192 (3,782 ) Certificate accounts (2,649 ) 722 (1,927 ) (2,331 ) 178 (2,153 ) FHLB borrowings (361 ) (420 ) (781 ) (524 ) 1,699 1,175 Other borrowings (354 ) - (354 ) (343 ) (9 ) (352 ) Total (3,583 ) 587 (2,996 ) (7,172 ) 2,060 (5,112 ) Net Change in Net Interest Income $ 3,096 $ (4,347 ) $ (1,251 ) $ (1,115 ) $ 2,364 $ 1,249 RESULTS OF OPERATIONS Comparison of Year Ended December 31, 2009 and Year Ended December 31, 2008: General The Company reported a net loss of $5.8 million for the year ended December 31, 2009.This compared to net income of $5.0 million for the year ended December 31, 2008, representing a decrease of $10.9 million. Net Interest Income Net interest income decreased $1.3 million, or 4.4%, for the year ended December 31, 2009, compared to the year ended December 31, 2008.The decrease in net interest income was primarily the net result of three factors: 1) the impact of non accrual loans; 2) the changing mix of the Company’s interest-earning assets and interest-bearing liabilities and 3) the decreasing rate environment.Total interest income for the year ended December 31, 2009, decreased $4.2 million, or 8.3%, as compared to the year ended December 31, 2008.The Company would have recorded an additional $2.0 million in interest income in 2009 and $1.3 million in 2008 if loans on non accrual status had been current in accordance with their original terms.Additionally, the changing mix of interest earning assets and the lower rate environment resulted in a 97 basis point decrease in the yield.Average balances of interest earning demand deposits and securities increased $20.5 million and $68.5 million, respectively, in 2009 as compared to the prior year.This excess liquidity was the result of an $88.8 million increase in average retail deposit balances in 2009 compared to average retail deposit balances in 2008.Total interest expense for the year ended December 31, 2009 decreased $3.0 million, or 13.3%, as compared to the year ended December 31, 2008.This decrease, like the decrease in interest income, was driven by the changing mix of interest bearing liabilities and the declining rate environment, as evidenced by the 54 basis point decrease in rates paid for the two comparative years.As mentioned earlier the average balances of retail deposits increased $88.8 million in 2009.Additionally, average balances of higher costing wholesale deposits and FHLB advances decreased $7.6 million and $10.6 million, respectively.The net result of the decreasing rate environment, the increase in average balances, as well as the changing mix of interest-earning assets and interest-bearing liabilities was a 42 basis point decrease in the net interest margin from 3.35% for the year ended 2008 to 2.93% for the year ended 2009.In December of 2009, the Company implemented a balance sheet repositioning strategy designed to improve net interest income in 2010.The Company sold approximately $100 million of securities with a weighted average yield of 2.2% and prepaid approximately $55.3 million of FHLB advances with a weighted average rate of 4.5%.The excess liquidity from this transaction will be invested in securities with longer maturities, improving the yield on the securities.Management estimates that as a result of the repositioning transactions, the Company’s net interest income will improve by approximately $2.0 million annually. - 8 - Provision for Loan Losses Provision for loan losses was $16.2 million for the year ended December 31, 2009 compared to $4.3 million for the year ended December 31, 2008.Net charges offs totaled $11.7 million for 2009 compared to $2.7 million for 2008.Six commercial relationships accounted for $9.0 million of the net charge offs in 2009.Of these six relationships, $3.8 million in net charge offs related to three loans that were current as of December 31, 2008.The remaining three loans were evaluated as of December 31, 2008, based on recent appraisals of the associated collateral, probable liquidation value and the possibility of cash flow from ongoing business contracts.The Company continued to evaluate the business and collateral values, which sustained significant deterioration throughout 2009.The charge offs recorded in 2009 were the result of auction values obtained during the year for the associated collateral.Total non performing loans decreased $2.5 million from $24.3 million at the end of 2008 to $21.8 million at the end of 2009.However, this decrease in nonperforming loans occurred during the fourth quarter when three large commercial loans totaling $9.6 million were transferred to other real estate owned.Non-performing assets to total assets increased to 3.41% at December 31, 2009 from 2.86% at December 31, 2008, reflecting the deteriorating asset quality during 2009.Non-performing assets totaled $34.4 million at December 31, 2009, a $6.7 million increase compared to December 31, 2008.The provision for loan losses increased during 2009 due primarily to an increase in net charge offs and declining asset quality metrics for the year. During 2009, the banking industry continued to experience increasing trends in problem assets and credit losses which resulted from continued weakness in the national economy.The impact of the national economic downturn on the Company’s Indiana market footprint was evident throughout the year with the greatest impacts being evidenced by declining property values and a significant increase in the state unemployment rate.The economic downturn has negatively impacted the Bank’s commercial and retail customers’ ability to repay their debt.As a result, the provision for loan losses increased substantially to cover elevated levels of net charge offs for the year as well as to increase the allowance for loan losses to cover the increased risk of loss within the Company’s loan portfolio.Due to the severity of the economic issues along with the dramatic drop in collateral values, management determined that the historical practice of utilizing 5 years of charge off history to determine the required allowance for loan losses was not adequately representing the current risks.Therefore, management changed the methodology during 2009 by shortening the timeframe of the charge off history from a rolling 5 years to a rolling 2 years.As of December 31, 2009 the time frame used to determine charge off percentages was January 1, 2008 through December 31, 2009.The elevated charge off levels in the previous 2 years along with the increase in internally classified problem loans contributed to the increase in the provision for loan losses.Based on the revised methodology and the deterioration of the loan portfolio and collateral values, the provision for loan losses was increased to fund a $4.5 million increase in the allowance for loan losses.See the section captioned “Allowance for Loan Losses” elsewhere in this discussion for further analysis of the provision for possible loan losses. Non Interest Income Non interest income increased $738,000, or 6.2%, for the year.The increase in non interest income for 2009 was the net result of several factors.Due to the low rate environment in 2009, the Company experienced increased refinancing activity in residential mortgage lending.Typically the Company sells almost all of its residential mortgage originations.In 2009, the Company sold $163.1 million of residential mortgage loans in the secondary market compared to $79.1 million in 2008.This increase in secondary market sales resulted in a $1.2 million increase in gain on sale of loans.The Company also had a gain on sale of securities, net of impairment, of $1.8 million.This gain was the result of the sale of approximately $100 million of securities, as part of a balance sheet repositioning strategy that produced a gain on sale of securities of $2.0 million.Offsetting this securities gain in 2009 was the recording of $221,000 of OTTI on various securities throughout the year.Additionally, in 2008 a loss on securities of $437,000 was recorded.The Company sold its investment advisory services business during the third quarter of 2008 for the book value of the goodwill and associated intangible assets related to this business.Due to this sale, the Company did not record any brokerage fee income in 2009 which resulted in a decrease in investment advisory services of $1.4 million for the year.Deposit fees decreased $444,000, or 6.5%, in 2009.This decrease in deposit fees was primarily due to a $543,000 decrease of overdraft protection fees as customers exhibited conservative management of their deposit accounts in 2009.Offsetting this decrease in deposit fees was an increase in commercial transaction account fees of $128,000, primarily due to the growth of treasury management services in 2009.The Company recorded a net loss on real estate owned of $480,000 for the year ended December 31, 2009.The loss was primarily the result of a write down on other real estate owned of $468,000 related to a former subdivision loan.Trust and asset management fees increase $173,000, or 32.2%, due to adding additional staff and the resulting fees produced from their book of business.Miscellaneous income decreased $497,000, or 30.8%, due primarily to the decrease of $271,000 in dividends received on FHLB stock. Non Interest Expenses Non interest expenses totaled $33.4 million for the year ended December 31, 2009, an increase of $4.6 million, or 15.9%, compared to the year ended December 31, 2008. Included in the increase in non interest expenses were two one time events; 1) the Company recorded an impairment charge of $1.4 million representing the entire balance of goodwill during 2009.For a description of the goodwill impairment test see the goodwill discussion later in this document; 2) in December of 2009, the Company entered into a balance sheet repositioning strategy which included the prepayment of FHLB advances.The prepayment of $55.3 million of FHLB advances resulted in a prepayment penalty of $3.8 million being charged in the fourth quarter of 2009.FDIC insurance expense increased $1.5 million, due to a special assessment charge of $454,000, as well as increased rates.Loan expenses increased $863,000 for 2009 to $1.6 million.Loan expenses in 2009 were negatively impacted by workout expenses associated with problem loans.These workout expenses increased overall loan expenses by approximately $922,000.Categories which decreased year over year in non interest expenses include compensation and employee benefits and marketing.Compensation and employee benefits decreased $1.6 million, or 10.0%.These decreases were the net result of several factors including; a) reduced bonus and vacation expense of $387,000; b) freezing the Company pension plan in April of 2008 saved $354,000; c) $809,000 reduction from the discontinuance of brokerage services; d) approximately $600,000 reduction in wages due to a 10% reduction in the Company’s workforce in the third quarter of - 9 - Offsetting these reductions in expense was a $577,000 increase in mortgage loan commissions attributable to the refinancing activity in 2009.Marketing expense decreased $464,000 due to the timing of advertising associated with the name change in 2008.Excluding the two one time charges discussed above, the Company’s non interest expense would have decreased $638,000, or 2.2%. Income Taxes The Company had an income tax credit of $3.6 million for the year ended December 31, 2009, a decrease of $6.2 million compared to the year ended December 31, 2008.This decrease mirrors the decrease in pre-tax income of $17.0 million.The Company currently has a deferred tax asset of $7.6 million.The pretax loss experienced in 2009 was primarily due to unusually high net charge offs of $11.7 million, which led to a $16.2 million provision charge for the year.For the three years ended December 31, 2008, the Company averaged $8.7 million of annual pretax income, and annual net charge offs averaged $1.6 million.Economic challenges exist which are expected to keep net charge offs for 2010 above historical averages experienced prior to 2009.Management has reviewed industry trends and expectations regarding net charge offs and considered the Company’s current loan portfolio to determine the estimated impact of charge offs in future periods.Based on the core earnings of the Company in combination with anticipated charge offs, management anticipates generating sufficient pretax income over the next three years which would result in the realization of the deferred tax asset, therefore no valuation allowance was established for the deferred tax asset. RESULTS OF OPERATIONS Comparison of Year Ended December 31, 2008 and Year Ended December 31, 2007: General The Company reported net income of $5.0 million for the year ended December 31, 2008.This compared to net income of $6.1 million for the year ended December 31, 2007, representing a decrease of $1.1 million, or 18.3%. Net Interest Income Net interest income increased $1.2 million, or 4.5%, for the year ended December 31, 2008, compared to the year ended December 31, 2007.The increase in net interest income was primarily the net result of three factors: 1) the increase in interest-earning assets and interest-bearing liabilities; 2) the changing mix of the Company’s interest-earning assets and interest-bearing liabilities and 3) the decreasing rate environment.Total interest income for the year ended December 31, 2008, decreased $3.9 million, or 7.0%, as compared to the year ended December 31, 2007.The decrease in interest income was a result of a 95 basis point decrease in the yield earned on interest-earning assets.This factor was offset by a $60.4 million increase in average interest earning assets for the year ended December 31, 2008, as compared to December 31, 2007.Total interest expense for the year ended December 31, 2008 decreased $5.1 million, or 18.5%, as compared to the year ended December 31, 2007.This decrease, like the decrease in interest income, was driven by the declining rate environment evidenced by the 86 basis point decrease in rates paid on average interest-bearing liabilities for the two comparative years.The impact of the rate decrease on interest expenses was mitigated by the $58.6 million increase in the average balance of interest-bearing liabilities.The net result of the decreasing rate environment and the increase in average balances of interest-earning assets and interest-bearing liabilities was a 10 basis point decrease in the net interest margin for the year ended 2008 to 3.35%, as compared to 3.45% for the year ended 2007. Provision for Loan Losses Provision for loan losses was $4.3 million for the year ended December 31, 2008 compared to $1.4 million for the year ended December 31, 2007.The provision for loan losses increased $2.9 million during 2008 due primarily to an increase in the Company’s non performing loans due to deteriorating economic conditions impacting the Company’s local markets and its customers.Non-performing assets to total assets increased to 2.86% at December 31, 2008 from 1.29% at December 31, 2007, and non-performing loans to gross loans increased to 3.03% at December 31, 2008 from 1.51% at December 31, 2007.Non-performing assets totaled $27.7 million at December 31, 2008.The Company has six commercial relationships within its Indiana market footprint that comprise $19.5 million or approximately 70% of the total non-performing assets at December 31, 2008.Net charge offs for 2008 were $2.7 million compared to $987,000 for 2007.During 2008, net charge offs in the Company’s commercial and commercial mortgage portfolio increased $983,000 compared to the prior year.The largest charge offs during 2008 were related to a residential subdivision on the south side of Indianapolis and a condominium development on the north side of Indianapolis.In addition to these residential housing related losses, the Company experienced increased charge offs in residential mortgage and consumer loans secured by residential property.The slowdown in the housing market during 2008 resulted in lower than anticipated sales volumes and decreases in property values which contributed to the increased charge offs. During 2008, the banking industry experienced increasing trends in problem assets and increased credit losses which resulted from continued weakness in the national economy.The impact of the national economic downturn on the Company’s Indiana market footprint became more pronounced during the second half of 2008 with the greatest impacts being evidenced by declining property values and a significant increase in the state unemployment rate.The economic downturn has negatively impacted the Bank’s commercial and retail customers’ ability to repay their debt.As a result, management determined that a significant increase to the provision for loan losses was necessary, based on negative national and local economic trends, which resulted in increased levels of non-performing assets and increased charge offs during Non Interest Income Non interest income decreased $914,000, or 7.1%, for the year.The net decrease in non interest income for 2008 was due primarily to decreases in investment advisory fees and the loss on securities.The Company sold its investment advisory services business during the third quarter of 2008 for the book value of the goodwill and associated intangible assets related to this business.Due to the timing of the sale, the Company had no brokerage fee income in the fourth quarter which resulted in a decrease in investment advisory services of $503,000, or 26.8% for the year.In the second quarter of 2008 the Company recorded a loss of $419,000 related to an other than temporary impairment in the value of its $4.3 million investment in the AMF Ultra Short Mortgage Fund, (Fund). - 10 - During the second quarter, the net asset value of the Fund declined significantly due to liquidity concerns within the mortgage backed securities market combined with the downgrade of certain securities in the Fund’s portfolio by various ratings agencies.The Company redeemed its shares in the Fund for cash and securities in July 2008 resulting in an additional impairment of $18,000.Offsetting these non interest income reductions was a $217,000, or 3.3%, increase in deposit fees.Interchange income from deposit activity increased $151,000, or 13.5%.In addition, the Company’s focus on treasury management services for business accounts increased commercial deposit fees $119,000, or 40.6%. Non Interest Expenses Non interest expenses totaled $28.8 million for the year ended December 31, 2008, a decrease of $940,000, or 3.2%, compared to the year ended December 31, 2007.In 2007, the Company had one time miscellaneous charges of $988,000 associated with a separation agreement with a former employee and a write-down of the Company’s former operations building, which was subsequently donated to a local non profit organization.Excluding these one time charges, the Company’s non interest expense would have remained relatively stable, increasing $48,000.Compensation and employee benefits decreased $583,000, or 3.6%, for the year ended 2008 as compared to the year ended 2007 due primarily to cost control measures the Company initiated in 2008.These measures include freezing the Company’s defined benefit pension plan as of April 1, 2008, and a work force reduction in the third quarter of 2008 of approximately 10%.In addition, the 2008 third quarter sale of the brokerage business eliminated salaries and commissions associated with those services.Offsetting these reductions was an increase in the Company’s 401K match, additional credit analysts and internal audit staff.Service bureau expense increased $280,000, or 17.1%, over the prior year due to costs associated with expanding treasury management and internet banking services, as well as a full year of costs associated with remote deposit capture which was implemented in second half of 2007.
